— Judgment unanimously affirmed. Memorandum: Although the comments of the District Attorney were unprofessional and improper, because of the overwhelming proof against the defendant, the isolated nature of the remarks, and the fact that the trial court immediately instructed the jury to disregard them, we do not believe they were so prejudicial as to deprive defendant of- a fair trial (see People v Galloway, 54 NY2d 396; People v Crimmins, 36 NY2d 230; People v Patterson, 88 AD2d 694; cf. People v Mott, 94 AD2d 415). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — burglary, third degree, and another charge.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule,- JJ.